.

9
                  OFFICEOF ME AII’~RN~~GENwuu. OF’IExAa
                                  AUSTIN




        Dser sir:


    :
                 YOUF-m.a7,
        siden4 by ws orpioe.




         .    .
        aouths.  o nlp lr a tlo of
                                n tin tlma flx.4 by
        ala or4.r or the court, the court or JIUQO
        theroof, sb4ll enter $lmat      on the rov4iot
        or plsr na4 the 8UY shall bs lXleut.4 an
        plwlde4 by chapter 4, Tit10 g, Of tha co4a
        of crkinal Prooduro of tha st8te of Texu.
        Prori404 further,that the Court or &&go
        tbraof,  ill tha Uuol8~   of roud    4lsor~tlon
        r~pormittlio4of-twhon             judpmt1.
        4eforr.4,to nria at large on Illsom rooog-
        nlsume, or my roquln hir to oater late
        bond in a a10 at but 4oublo th       amount of
        th els*.D80    mb4 a a n4o o sts,o o n4 ltlo ne4
                                                      th a t
        th a 4 o ia n4 a ant
                           n4sumtk o ,  jointly a n4 WI-
        *rally, Vlll pay suob flas em4 oowr tJnl.88
        the4e?am4aatperromll~rmjurs oatha m
        ret in the or4u an4 4ls~*s   the j?uQpont
        in tha unnor prari404by Chptor 4, Wtlm Q
        or tb Co40 ot orl8lnal Prooa4um-of the
        State of Taxas; an4 for tha +foroomsnt of
        any j-t      ontm4, ell vrrtr,  prooesr~r
        rad romo41.8 of thr cad* of crldaal rrooo4uro
        am ms4e~plloabl4 SO iu &8 aoaosury to
        oury out the provl*foM o? thb   Artiolo."
             Itha~boennpoat       ho14 ihat in or4u to *iv* the
Qourt    or clYmaal Appeals jurlr
                              Tl otion on appeal of 8 da4unnor
ouo,  the rooor4 Rust oontaln a ffa&l ju4gnnt
ahova flaalju4gmntfs      fataltoanrppul.       liO3%S&~-
 ril4uaoe17l-172 I l22t ovsla;rv. atat 112 Tex. *        8. 651
P8 8. li.(24) l?& Shaffiold'I.Stat., I'   To% Cr. App.j 57 S. ir.
(24) 577; White v. state,  139 To%. Cir. R. 415, 141 8. lf. (24)
339, an4 uuy othrs, ss shown ia Tax88 Digest, Criminal Lav,
Kop numbor 1086 (13).
           when the rpp*llats jurl8diotloiiofthe CauFt of crlm-
inal Appsals has on00 attaohe4, it oautlauosuntiltha os80, am
r&    by ths appeal, is oomj+letelyuoouted by the oourt below,
aud it may 188~8 all writs n80888aa7 to ulce it8 doom8   lffo o -
tin.    r,Tax. Jur. 28, I 12, an4 ouea olte4.
          l&on a alsdomawr 0480 ha8 bUB afflrm4, th0 Pl?oVt-
aions of ~rtiolea 849, 850 and 851, Cod. of Cr-f.nd Boo.-,
BoaorableJBckYiwh, Page 3


oontrol. %ho rrtlolas ne4 *a follows8
               “Art. 689. WJtonths ju&p.entof th hurt
       of Crlmlnal Appeals is finrl, tb ol.cHcahsll
       make out the propel'o&ftlOd~ of thm p1’00wd-
       fngr bQand    u4gmmtrsn4~ml, sndrrilthe
       Sm8tOth8        C Jlk      Ofth.
                                      p r Om1O?
                                              OUr t,

            “Ar t.850. when tha mandateof the ocurt
       of Wmlnal Appeals Is noelve4 by the proper
       clerk, he shall film It vlth ths ~pors of tha
       owse, an4 nota It upon the dooket.
               "Art.851. In ai84oawnor ouw *here the
       fUd&WI&b8      bW8 affii-4, nOSWOOW~8   rubd
       bo h4     titer   flllng  tha nabto,            uoapt   to   far-
       ioit the     FC400@8UUM        aaof    4o?ondMt,or to
       I~SW     l 88p fa 8.foth r 0      a0f8odmt,0~ UL UOW-
       tion 4galwt his pPope*t~, to onfoveo the Jut&-
       sent of the oourt, as If no eppul ha4%bwn
       taken.*

              do not thfBk tb bl¶@U
             u8                       of hrtiola 698. wn,
authorls*    a &fur64 judgmwt van f!ztW&PdtO~~~       t0 @88W
vh*r*  rppesl IS parfe*t*4W   8ffimo4~by the Court of UHdaal
APtiS-     th aw Of th. o#nfo~ that +he jud&mwt Mx bo 4efured
oJzl~~tthetrirlj*o,   intha qxm8ls~orus  &so~tlon,uuI
th.nt& tUW Of th e  itatuterut b ltr ietly
                                        follornd.

               Your question lo ansvom4              In ths hmgatlve.
               Ve   vlsh   to   thank   yOu   for   the btief 8Uhfttd      in your
letterreqwstlngthls oplnlon.